       Case 2:13-cr-00399-MCE Document 389 Filed 03/31/21 Page 1 of 2


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                    No. 2:13-CR-00399-MCE-1
12                     Plaintiff,
13           v.                                    ORDER
14    JESSE DAVENPORT, aka Draco John
      Flama,
15
                       Defendant.
16

17         The Court is in receipt of Defendant’s Objection to Order at CR 379 and Motion

18   for Recusal. ECF No. 382. Defendant contends that the footnote at page 2 of this

19   Court’s Order denying his request to continue sentencing “contains false allegations and

20   unsupported and inflammatory conclusions based solely on the accusations of the

21   former prosecutor in my case that he made more than five years ago.” ECF No. 382 at

22   1. According to Defendant, “[t]he court has blindly accepted everything that the former

23   prosecutor has said and has never once paused to listen to [him] or require [the

24   prosecutor] to prove his multiple false allegations,” such that now recusal is warranted.

25         The Court is aware that Defendant has demonstrated significant animosity toward

26   former Government counsel, Andre Espinosa, in the past. See, e.g., ECF No. 269, at

27   3:17 (“Andre, your desperation is showing”); id. at 10:9 (“Shut up, Andre.”). The Court

28   has also been in the unique position to witness Defendant’s body language when
                                                   1
       Case 2:13-cr-00399-MCE Document 389 Filed 03/31/21 Page 2 of 2


1    interacting with Mr. Espinosa over the years, and his hostility was clear in open court,

2    even to the extent it does not necessarily translate well into a written record. See ECF

3    No. 269. However, as the record does make clear, the Court’s finding that Defendant

4    has inefficiently used his law library time in the past is wholly divorced from anything to

5    do with the Government and is based on communications directly from the jail to the

6    Court and Defendant’s own admissions. See ECF No. 159-1, attached hereto as Exhibit

7    A; ECF No. 249 at 2:9-3:4, attached hereto as Exhibit B.

8           To the extent Defendant is still arguing that he lacks time to prepare for re-

9    sentencing and that the Court has blindly relied on the Government’s assertions to find

10   to the contrary, his argument is belied by the fact that he has been able to prepare and

11   file extensive formal objections, a sentencing memorandum, exhibits, a motion to

12   continue, a motion to strike the Government’s sentencing memorandum, and now a

13   motion to recuse. Moreover, as the Court indicated previously in its Order at ECF No.

14   379, nothing material has changed in this case for years and Defendant has had an

15   extraordinary time to prepare for a second sentencing hearing. There is simply no

16   reason for a further continuance.

17          Accordingly, Defendant’s Objection to this Court’s Order is OVERRULED, and his

18   Motion for Recusal (ECF No. 382) is DENIED.

19          IT IS SO ORDERED.

20
21   Dated: March 31, 2021

22

23

24

25

26
27

28
                                                    2
